DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 27, 2022 has been entered.
 
Response to Amendment
3.	Applicant’s amendment to the claims, filed on October 14th 2016, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
4.	Applicant's response filed on April 27, 2022 regarding the allowability of claims 1-19 has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.



Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Matthew Frontz on May 2, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following claims are amended:

Change Claim 1 to:

1. (Currently Amended) An inorganic light emitting device comprising:
a transition metal dichalcolgenide layer disposed between two layers of a material with a bandgap larger than the transition metal dichalcolgenide layer;
a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer, wherein the plurality of nanoparticles comprise a first set of nanoparticles with an average size between 2 nm and 3 nm, a second set of nanoparticles with an average size between 5 nm and 6 nm, and a third set of nanoparticles with an average size between 9 nm and 10 nm; and
electrodes arranged to apply a voltage across the two layers and the transition metal dichalcolgenide layer;
wherein, when a voltage within a predetermined range is applied to the electrodes, photons with a wavelength within a specific wavelength range are emitted by the device and the wavelength range can be varied by varying the voltage across the two layers and the transition metal dichalcolgenide layer.
Change Claim 7 to:
7. (Currently Amended) The device of claim 1, wherein the plurality of nanoparticles consist of tungsten diselenide nanoparticles.

Change Claim 8 to:
8. (Currently Amended) The device of claim 7, wherein the plurality of tungsten diselenide nanoparticles are in the form of tungsten diselenide flakes.

Claims 14-20 are canceled.

Change Claim 21 to:
21. (Currently Amended) An inorganic photovoltaic device comprising:
a transition metal dichalcolgenide layer disposed between two layers of a material with a bandgap larger than the transition metal dichalcolgenide layer;
a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer, wherein the plurality of nanoparticles comprise a first set of nanoparticles with an average size between 2 nm and 3 nm, a second set of nanoparticles with an average size between 5 nm and 6 nm, and a third set of nanoparticles with an average size between 9 nm and 10 nm; and
electrodes arranged to apply a voltage across the two layers and the transition metal dichalcolgenide layer;
wherein, when a voltage within a predetermined range is applied to the electrodes at room temperature and ambient pressure conditions, photons with a certain wavelength are emitted by the device and the wavelength of the photons can be varied by varying the applied voltage.
Allowable Subject Matter
6.	Claims 1-9, 13 and 21 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer, wherein the plurality of nanoparticles comprise a first set of nanoparticles with an average size between 2 nm and 3 nm, a second set of nanoparticles with an average size between 5 nm and 6 nm, and a third set of nanoparticles with an average size between 9 nm and 10 nm” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 21, “a plurality of nanoparticles embedded into the transition metal dichalcolgenide layer and being arranged to form a plurality of allowable energy levels within the bandgap of the transition metal dichalcolgenide layer, wherein the plurality of nanoparticles comprise a first set of nanoparticles with an average size between 2 nm and 3 nm, a second set of nanoparticles with an average size between 5 nm and 6 nm, and a third set of nanoparticles with an average size between 9 nm and 10 nm” – as instantly claimed and in combination with the additionally claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant portions are provided:
US 2018/0025200 A1 ([0026]); US 2011/0065348 A1 (Figs. 1A-E, [0017]); US 2016/0336526 A1 ([0204]); US 2016/0300983 A1 ([0032]); US 2016/0211422 A1 ([0038])
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818